PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,400
Filing Date: 3 Dec 2018
Appellant(s): TOKMAN et al.



__________________
Kainoa Asuega
For Appellant


EXAMINER’S ANSWER

Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated October 25th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The appellant additionally argues that Molin and Jiang do not teach “determine, based on a result of the occurrence rate comparison, a tampering indicator for the first driver”.  The appellant focuses their arguments on “the vehicle error code occurrence rate comparison.”  This argument has already been discussed in the above arguments.  In regards to the tampering indicator, paragraph [0059] of Jiang teaches that when both the time information and the number of log data items are the same as those under the hierarchical related information stored in the recording unit 313, the matching succeeds.  Paragraph [0060] describes comparing the associated information of the first tier and the tiers lower than the first tier to the matching unit 314.  When 
This is in response to the appeal brief filed October 25th, 2021.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664
                                                                                                                                                                                                        /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.